        Case 9:20-cr-00046-DLC Document 37 Filed 02/09/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–46–M–DLC

                      Plaintiff,

vs.                                                         ORDER

SCOTT MICHAEL GEORGE
DANIELS,

                       Defendant.

      Before the Court is the United States’ renewed Unopposed Motion for

Amended Preliminary Order of Forfeiture. (Doc. 35.) The United States requests

that this court amend its preliminary order of forfeiture to include “[a]ssorted

ammunition, magazines, bipod, attached lights, and bayonet.” (Doc. 36 at 3.) For

the reasons stated herein, the motion (Doc. 35) will be denied.

      On February 5, 2021, this Court entered a preliminary order of forfeiture,

requiring Defendant Scott Michael George Daniels to forfeit his interest in certain

property. (See generally Doc. 31.) The United States subsequently moved this

Court for an amendment of the order to include additional property. (Docs. 32;

33.) This Court denied the motion on the basis it can only amend a preliminary

order of forfeiture in “specific circumstances” which the United States had not

demonstrated were present. (Doc. 34 at 1.) In doing so, the Court specifically


                                          1
         Case 9:20-cr-00046-DLC Document 37 Filed 02/09/21 Page 2 of 3



stated that the motion could be renewed upon showing “how such amendment is

authorized by law or other rule of criminal procedure.” (Id. at 2.) The United

States’ renewed motion (Doc. 35) fails to do so.

      As previously explained, this Court can only amend a preliminary order of

forfeiture in very specific circumstances. Fed. R. Crim. P. 32.2(e)(1). This

includes when the property sought to be included in the amended order either: (1)

is subject to forfeiture under an existing order of forfeiture but was located and

identified after that order was entered; or (2) is substitute property that qualifies for

forfeiture under an applicable statute. Id. Unless either of these two circumstances

are met, this Court is without the power to amend a prior order of forfeiture.

United States v. Root, 2016 WL 4205358, *1 (E.D. Wash. 2016); see also United

States v. Lazarenko, 575 F. Supp. 2d 1139, 1147 (N.D. Cal. 2008) (citing Boudette

v. Barnette, 923 F.2d 754, 756–57 (9th Cir. 1991)).

      Despite this Court’s prior order (Doc. 34), the United States has not

demonstrated that the property sought to be included by the amendment falls

within either of the two circumstances identified above or is otherwise permitted

by law. That is, the United States has not demonstrated, or even argued, that the

property is subject to an existing order of forfeiture but was located and identified

after the preliminary forfeiture order was entered or constitutes substitute property

under applicable law. (Docs. 35–36.) In fact, the only basis for the amendment

                                            2
        Case 9:20-cr-00046-DLC Document 37 Filed 02/09/21 Page 3 of 3



appears to be the United States’ unintentional omission of the additional property

from its original forfeiture motion. (Doc. 36 at 2.) Amending the Court’s prior

order (Doc. 31) on this basis alone would be an overreach of judicial power.

      Accordingly, IT IS ORDERED that the motion (Doc. 35) is DENIED.

      DATED this 9th day of February, 2021.




                                         3
